Citation Nr: 1435044	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  12-34 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound. 

2. Whether there is new and material evidence to reopen entitlement to service connection for a back disability. 

3. Entitlement to higher initial rating for patellofemoral pain syndrome with chondromalacia patella (hereafter referred to as a left knee disability), currently 10 percent disabling, to include a TDIU.

4. Entitlement to service connection for dental compensation purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1999 to July 2002. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from August 2011 and March 2012 RO rating actions of the Department of Veterans Affairs Regional Office (RO) in Pittsburgh, Pennsylvania. In those decisions, the RO granted a claim of service connection for a left knee disability and denied claims of SMC, "service connection for a dental condition," and service connection for a back disability. 

In March 2013, the Veteran testified before the undersigned at a Board hearing. A copy of the transcript has been associated with the Virtual VA system and has been reviewed. 

The issues of whether there was clear and unmistakable error (CUE) in a January 2003 rating has been raised by the record (see July 2011 statement) and but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). The issue of entitlement to service connection for general outpatient dental treatment purposes (March 2013 Board Transcript, p 24) also was raised and has not been adjudicated. This issue is referred to VHA. See M21-1MR, IV.ii.1.A.2.c and IX.ii.2.2.d. 

The issue of entitlement to a higher initial rating for a left knee disability currently rated as 10 percent disabling, and service connection for the outpatient dental treatment purposes is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1. The Veteran withdrew his appeal of entitlement to SMC based on the need for regular aid and attendance of another person or on account of being housebound at the March 2013 hearing. 

2. A January 2003 RO decision denied a claim for service connection for a back disability and an October 2009 rating decision denied the claims based on the absence of new and material evidence. 

3. Evidence received since the January 2003 RO rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability and raises a reasonable possibility of substantiating the claim. 

4. Current chronic thoracolumbar sprain was incurred in service. 

5. The Veteran suffered no compensable dental trauma or disease in service. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of entitlement to SMC based on the need for regular aid and attendance of another person or on account of being housebound have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

2. If the RO's January 2003 and October 2009 decisions that denied service connection for a back disability are final; new and material evidence has been received such that the claims would be reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013). 

3. Chronic thoracolumbar sprain was incurred in service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 

4. The claim for service connection for dental compensation purposes is without legal merit. 38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board's decision to reopen the claim of entitlement to service connection for a back disability and grant the claim for service connection for chronic thoracolumbar sprain is completely favorable. No further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. Additionally, the withdrawn and dental compensation claims are decided as a matter of law and as a result no discussion of the duties to notify and assist is necessary. 

Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant at a Board hearing. 38 C.F.R. § 20.204(b). 

In the present case, the Veteran withdrew the claim of entitlement to SMC based on the need for regular aid and attendance of another person or on account of being housebound at the March 2013 Board hearing (Transcript, p 2). There remain no allegations of errors of fact or law for appellate consideration. The Board does not have jurisdiction to review this appeal, and it is dismissed. 

New and Material Evidence

Service connection will be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

In its January 2003 decision, the RO found that there was no current back disability; the Veteran failed to report to a VA examination and there was no nexus between service and any back disability. The RO again denied the claim in October 2009, finding that new and material evidence had not been submitted to reopen the claim.  

Given the Veteran's allegation of clear and unmistakable error in the original denial of service connection, the Board will not decide at this point whether those decisions became final; but will decide whther new and material evidence has been submitted.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2013). In determining whether new and material evidence has been received, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

At the time of the January 2003 decision, the evidence in the file consisted of: service treatment records and the Veteran's claim. 

Evidence added since the January 2003 RO decision includes a June 2011 VA examination report that shows a diagnosis of chronic thoracolumbar sprain with scoliosis. This diagnosis relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim. The evidence is considered both new and material. 

Service Connection

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In his November 2012 appeal, the Veteran stated he was not claiming that his scoliosis began in or was aggravated in service and he acknowledged scoliosis was a noncompensable congenital disorder. Instead, he noted the June 2011 VA examination report showed a positive nexus for back sprain, which he claimed began after an injury incurred while he was participating in a forest fire exercise. (See also March 2013 Board Transcript, p 16.) 

The June 2011 VA examination report noted the Veteran complained of low back pain in 2002 while in service. His scoliosis was noted to be asymptomatic upon entry into service and was not considered disabling. The Veteran was later noted to have a leg length discrepancy (right longer than left) and prescribed a shoe lift which he did not wear. The examiner noted twice the Veteran did not "symptom amplify." A slight limitation of range of motion was noted upon examination. X-rays showed normal lumber vertebra, a chest X-ray showed the thoracic spine had a right side five degree thoracic curvature. The examiner stated the diagnosis was chronic thoracolumbar sprain as likely as not the same as the complaints recorded in the claims file in service; he also had scoliosis and a leg length discrepancy. The rationale was based on the examination, claims file review, continuation of symptoms, imaging and the Veteran's history. 

The RO had denied the claim in part because of a January 2012 VA opinion which stated that scoliosis and leg length discrepancy was less likely than not aggravated by service. 

The Veteran is competent to relate his back symptoms he has experienced since service. 38 C.F.R. § 3.159(a)(2). He has been relatively consistent in reporting these symptoms since service. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (consistency is a consideration for the Board). The Board finds the appellant is credible on the issue of having these symptoms since service. When combined with the June 2011 VA examiner's opinion, the Board finds that the claim for service connection for a back disability is in equipoise; as the Veteran is not claiming service connection for scoliosis any opinion regarding it and aggravation is moot. The benefit of the doubt is afforded the Veteran and the claim is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Dental Compensation Purposes

Under current law, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. See 38 C.F.R. § 4.150 (2013). 

Compensation is available for loss of teeth if such loss is due to the loss of substance of body of the maxilla or mandible, but only if such bone loss is due to trauma or disease (such as osteomyelitis), and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling. Id; Note to Diagnostic Code 9913.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities. 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2013). Gingivitis is a periodontal disease. See Dorland's Illustrated Medical Dictionary, p 547 (31st ed. 2007).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a dental disability for compensation purposes, is not warranted. 

The facts of this case are not in dispute. The Veteran alleged in his March 2009 claim that he had periodontal disease as well as restoration and impaction of teeth 180 days after active service. Time limits expired before he could get his dental problems resolved. (The file reflects he received his Class II, one-time dental treatment under 38 C.F.R. § 17.162). He requested that he be "awarded 100 percent service-connected compensable dental condition." He specifically referenced his now missing wisdom teeth as well as his gingivitis and/or periodontal disease. At the Board hearing, the Veteran denied any dental trauma in service. (Transcript, p 25.)

Here, the Veteran has not alleged that trauma has caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth; or that a disease (such as osteomyelitis, but not periodontal disease) has caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth. As a result, the Veteran is not entitled to (compensable) service connection because he does not have a disability recognized for service connection purposes. 

To the extent that the Veteran includes in his claim for service connection any caries that occurred in service, treatable carious teeth are also not considered disabling for VA disability compensation purposes. See 38 C.F.R. § 3.381(b) (2013). Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). The claim is denied. 






						(CONTINUED ON NEXT PAGE)
ORDER

The appeal with regard to entitlement to SMC based on the need for regular aid and attendance of another person or on account of being housebound is dismissed. 

New and material evidence has been received since the previous denials of service connection for a back disability. 

Service connection for a back disability, chronic thoracolumbar sprain, is granted. 

Service connection for dental compensation purposes is denied. 


REMAND

At the March 2013 Board hearing, the Veteran stated he did not feel his knee condition had changed since his last VA examination in June 2011, but he he did report new symptoms, such as an inability to climb stairs or a hill at the end of a day because of instability (Transcript, pp 11-12). A new VA examination is needed. 38 C.F.R. § 3.159(c)(4) (2013). 

TDIU has been raised (Transcript, p 14) and examination reports do not address the impact of the service connected disabilities on the Veteran's ability to work. 38 C.F.R. § 4.16(b) (2013); see Rice v. Shinseki, 22 Vet. App. 447 (2009) (A claim for a total disability rating based upon individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record). 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete a formal application for TDIU.

2. Schedule the Veteran for a VA examination to evaluate the current severity of his left knee disability. The examiner should state whether instability or any signs of stability is present. If the Veteran reports flare ups, the additional range of motion lost to flare ups should be expressed in degrees if possible. 

If this information cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and whether the inability to provide the needed opinion is due to absent evidence or is instead due to the limits of medical knowledge. 

2. If any benefit sought on appeal, remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


